DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 14 January 2021. Presently, claims 1, 3, and 4 are pending.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
No claim limitations are interpreted under 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (JP S57-206800, with reference to the 11 page document placed in the file on 17 September 2019, the translation being on p.6-11 of the document) in view of Sakaeno (JP 06-257590) and Nishida (JP H09-144698).

    PNG
    media_image1.png
    486
    473
    media_image1.png
    Greyscale

Regarding claim 1, Funakoshi discloses:
A centrifugal compressor (claim 1 on p.6) comprising:
an impeller (3a, see Fig 3) configured to be rotated about a main shaft (2);
a return channel (8) including a return vane (9) for guiding a main stream of a fluid (Qi) to be compressed by the impeller from an outer side of the main shaft in a radial direction toward an inner side in the radial direction with respect to the impeller;
a plurality of stages of compressor units (3b, 3c, 3d, 3e, see Fig 1) connected to a downstream side of the return channel and including a first bent channel (8 at inner U-shaped bend immediately upstream of 3b)  for changing a direction of the main stream to a direction along the main shaft; and
an intermediate suction channel (6) connected to the return channel in at least one of the plurality of stages of compressor units to merge a suctioned fluid (Qa) to the main stream, wherein the intermediate suction channel includes a chamber (10) …through which the suctioned fluid suctioned from a suction port for suctioning the fluid passes, includes an inlet guide vane (portion of 9 to the right/downstream of 11 and aligned with Qa) for guiding the fluid suctioned from the suction port and passing through the chamber to the impeller, and includes a partitioning wall (11 together with casing portion between outer U-bend in 8 and chamber 10) by which the intermediate suction channel is partitioned from the return channel, a thickness of the partitioning wall in the direction along the main shaft is thinner from the outer side in the radial direction toward the inner side in the radial direction (see Fig 3, casing portion is wider as it follows the outer U-bend, 11 tapers at least because it is rounded at its inner tip), in a sectional view along the main shaft, the inlet guide vane is integrated with the return vane in the connected return channel (as shown in Figs 3-5, 9 is a single vane for both Qi and Qa), the partitioning wall (11) is not interposed between the inlet guide vane and the return vane (see cutaway portion of vane 9 in Figs 3-5, especially second leading edge 9b in Fig 5), and
Funakoshi does not disclose:
[the chamber] has a scroll shape in a view from an axial direction of the main shaft and
a radial inner end of the partitioning wall of the intermediate suction channel is positioned at a center of the return vanes in the radial direction, and the intermediate suction channel is connected to the return channel at the center of the return vanes.
Funakoshi teaches:
“When a flow rate Qi is almost unchanged and a flow rate of a flow rate Qa is large, a dimension Da [(see Fig 3, radial distance to tip of partition wall 11)] is configured to be smaller than a dimension Di [(see Fig 3, radial distance to outer end of return vane 9)]” (p.10 ¶2).
Sakaeno teaches:
the partition wall must not extend too far inward because mixing the fluid immediately upstream of the next stage impeller causes a non-uniform inlet to the impeller, which causes losses (p.1: ¶1 of Problem, bottom of ¶: “On the other hand, if the structure is such that mixing is performed immediately before the impeller of the next stage, the inlet speed distribution of the impeller of the next stage is biased, which causes a new loss, and is a point to be improved.”)
OPTIMIZATION
Funakoshi teaches that the radial position of the inner end of the partition wall is a result effective variable, which should be adjusted inward for large intermediate suction flow. Sakaeno teaches that the radial position of the inner end of the partition wall should not be too far inward because it will provide a non-uniform inlet flow to the impeller.


    PNG
    media_image2.png
    326
    291
    media_image2.png
    Greyscale

Nishida teaches:
In general, multi-stage centrifugal compressors with an intermediate suction comprise suction nozzle, a scroll, and an annular nozzle ([0002]). The scroll functions as a collector for the suction gas that supplies the gas to an annular nozzle. Nishida teaches that the scroll is conventional in the prior art, and also shows an example in Fig 1.

It is obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143(A). The MPEP states the prior art must: (1) teach each claimed element (a method or apparatus that will be modified), (2) show that one of ordinary skill in the art could have combined the elements by known methods and that the combination doesn’t change the function of the elements, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results. See MPEP 2143(A).
In this case, Funakoshi teaches all elements, except the scroll chamber. Nishida teaches the scroll chamber, as well as teaching that a scroll chamber is well known in centrifugal compressors for receiving flow from an intermediate suction and providing it to an annular nozzle. Since the scroll chamber is already specifically adapted for receiving intermediate suction gas in a multi-stage centrifugal compressor, it is reasonable to conclude that using the scroll of Nishida in the compressor of Funakoshi would not change the function of the scroll or other claimed elements. The combination is expected to achieve predictable results because both references deal with intermediate suction inlets on multi-stage compressors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the compressor of Funakoshi by including the scroll chamber taught by Nishida because all the claimed elements were known in the prior art and one skilled in the art could have combined the 
Regarding claim 3, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the radial inner end of the partitioning wall (Funakoshi 11 at Da) is disposed between a second bent channel (outer U bend in 8) that is an inlet portion of the return channel and the first bent channel (inner U-bend in 8).
Regarding claim 4, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the chamber (Funakoshi 10) of the intermediate suction channel fits inside an external diameter of a casing of the centrifugal compressor (see Fig 10, chamber 10 is within the casing).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aicher (US 5,791,159)

    PNG
    media_image3.png
    758
    533
    media_image3.png
    Greyscale

Aicher discloses a centrifugal compressor with intermediate suction. “An infeed flow 5b is fed to the compressor 1 via an inlet opening 1f and opens within the compressor housing 1e into the main flow 6a which has already been compressed by the rotor 11a. For this purpose correspondingly formed internal channels 60a, 60b, 61a are arranged in the compressor housing 1e. The two flows 6a, 5b are mixed and further compressed by the following rotor 11b to a main flow 6b. A disadvantage of this 
Koga (US 2018/0172025) discloses a centrifugal compressor with an intermediate intake port near the radial center of the return vane.

    PNG
    media_image4.png
    651
    422
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                             
	
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745